Exhibit 10.1

 

FOURTH AMENDMENT TO

CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Fourth Amendment”) made and
entered into the 18th day of June, 2012, by and between CUBIC ENERGY, INC., a
Texas corporation, and WELLS FARGO ENERGY CAPITAL, INC., a Texas corporation.

 

W I T N E S S E T H:

 

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated as of March 5, 2007 as amended by that certain
First Amendment to Credit Agreement dated May 8, 2008, that certain Second
Amendment to Credit Agreement dated December 18, 2009 and that certain Third
Amendment to Credit Agreement dated August 30, 2010 (collectively the
“Agreement”) to which reference is here made for all purposes;

 

WHEREAS, the above named parties are desirous of amending the Agreement and
certain related agreements and instruments in the particulars hereinafter set
forth;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereto as set forth in this Fourth Amendment, the parties hereto agree
as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

As used herein, each term defined in the Agreement shall have the meaning
assigned thereto in the Agreement and terms defined herein shall be incorporated
into the Agreement unless expressly provided to the contrary.

 

ARTICLE II

AMENDMENTS

 

2.01                           The Agreement is hereby amended to add the
following defined terms to Section 1.1 of the Agreement:

 

“Adjusted Borrowing Base” means (a) until receipt by the Borrower of the
Arbitration Award or any part thereof, $30,000,000.00 and (b) upon and after
receipt by the Borrower of any portion of the Arbitration Award, an amount equal
to (i) $30,000,000.00 less (ii) seventy —five percent (75%) of the portion of
the Arbitration Award then received.

 

“Arbitration Award” means the total amount of cash or other readily available
funds the Borrower is awarded pursuant to the EXCO Arbitration, including,
without limitation, amounts awarded to the Borrower for drilling credits,
production proceeds held in suspense, attorneys’ fees and interest; provided,
however, the Arbitration Award shall not include amounts that are offset by EXCO
against drilling and completion costs payable by the Borrower to EXCO and /or
BG.

 

“BG” means BG US Production Company LLC.

 

“EXCO” means EXCO Operating Company, LP.

 

“EXCO Arbitration” means the matter of the arbitration between Tauren
Exploration, Inc. and the Borrower, as claimants, and EXCO and BG, as
respondents, for which a report and award was issued by the arbitration panel on
March 9, 2012.

 

“Langtry Preferred Shares” means the Series A convertible preferred shares of
the Borrower issued to Langtry Mineral & Development, LLC with a stated value of
$100.00 per share.

 

2.02                           The Agreement is hereby amended to substitute for
the definition of “Termination Date” the following:

 

2

--------------------------------------------------------------------------------


 

“Termination Date” means December 31, 2012.

 

2.03                           The Agreement is hereby amended to substitute for
Subsection 2.5(a) of the Agreement the following:

 

(a)                                  All outstanding principal Debt evidenced by
the Revolving Note shall be repayable by the Borrower on the Termination Date. 
In addition, upon receipt by the Borrower of the Arbitration Award or any
portion thereof, the Borrower shall immediately make a payment on the principal
amount of the Debt evidenced by the Revolving Note equal to seventy-five percent
(75%) of the amount of the Arbitration Award or portion thereof received. If
EXCO and/or BG deliver the Arbitration Award or any portion thereof to the
Lender instead of the Borrower, seventy-five percent (75%) of the amount of the
Arbitration Award or portion thereof so delivered to the Lender shall be applied
as payment on the principal amount of the Debt evidenced by the Revolving Note
and the remainder shall be delivered promptly to the Borrower.

 

2.04                           The Agreement is hereby amended to substitute for
Subsection 2.6(a) of the Agreement the following:

 

(a)  During the period from and after June 18, 2012 until the Termination Date,
the amount of the Borrowing Base shall be Adjusted Borrowing Base; provided,
however, nothing in this Subsection 2.6(a) shall be construed to limit the right
of the Lender or the Borrower to cause an interim redetermination of the
Borrowing Base pursuant to Subsection 2.6(d).

 

2.05                           The Agreement is hereby amended by the addition
of the following section to Article 5 of the Agreement:

 

5.26                        Payment of Arbitration Award.  Within five Business
Days of the earlier of the entry of a final, non-appealable judgment confirming
the Arbitration Award or the execution and delivery of a settlement between the
Borrower, EXCO and BG concerning payment of the Arbitration Award to the
Borrower, the Borrower shall notify each of EXCO and BG in writing to make
payment of a portion of the Arbitration Award equaling seventy-five percent
(75%) of the Arbitration Award to

 

3

--------------------------------------------------------------------------------


 

the Lender for the account of the Borrower at an address or to an account
pursuant to further instructions from the Lender.

 

2.06                           The Agreement is hereby amended to substitute for
the second paragraph of Section 6.1 of the Agreement the following:

 

The Borrower shall not repay any Debt, principal or interest, evidenced by the
Wallen Note.

 

2.07                           The Agreement is hereby amended to substitute for
Section 6.8 of the Agreement the following:

 

6.8                               Dividends and Distributions.  Except for
(a) the issuance of Common Stock as a result of the grant or exercise of options
granted pursuant to the Stock Option Plan or (b) dividends payable in kind (and
not any other type of distribution) on the Langtry Preferred Shares, the
Borrower will not declare, pay or make, whether in cash or other Property, any
dividend or distribution on, or purchase, redeem or otherwise acquire for value,
any share of its capital stock, including, without limitation, the Langtry
Preferred Shares.

 

2.08                           The Agreement is hereby amended by the addition
of the following section to Article 6 of the Agreement:

 

6.17                        Limitation on General and Administrative
Expenditures.  Permit the Borrower’s general and administrative out-of-pocket
expenditures, including, without limitation, all salaries, bonuses, withdrawals,
distributions, consulting and professional fees and other forms of compensation,
and all other out-of-pocket overhead, to exceed $660,000 for any three calendar
month period.

 

2.09                           The Agreement is hereby amended to substitute “;
or” for the period after clause (o) of Section 7.1 and add the following after
clause (o) of Section 7.1, to wit:

 

(p)  The amount of cash or other readily available funds payable to the Borrower
pursuant to the Arbitration Award shall be less than $10,000,000.00.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS

 

This Fourth Amendment shall not be effective until the following conditions have
been satisfied, with all documents to be delivered to the Lender to be in form
and substance satisfactory to the Lender:

 

(a)                      The Lender shall have received the following documents,
appropriately executed and acknowledged and in multiple counterparts as
requested by the Lender:

 

(1)                                  This Fourth Amendment executed by each
party hereto;

 

(2)                                  Revolving Note executed by the Borrower in
the principal face amount of $40,000,000.00;

 

(3)                                  Term Note executed by the Borrower in the
principal amount of $5,000,000.00;

 

(4)                                  A copy of the articles of incorporation of
the Borrower and all amendments thereto, accompanied by a certificate issued by
the secretary of the Borrower that such copies are correct and complete;

 

(5)                                  A copy of the by-laws of the Borrower and
all amendments thereto, accompanied by a certificate issued by the secretary of
the Borrower that such copies are correct and complete;

 

(6)                                  A copy of the corporate resolutions of the
Borrower, approving this Fourth Amendment and the related Loan Documents to
which it is a party and authorizing the transactions contemplated therein, duly
adopted by its board of directors and accompanied by a certificate of the
secretary of the Borrower to the effect that such copy is a true and correct
copy of resolutions duly adopted by written consent or at a meeting of the board
of directors, that such resolutions constitute all the resolutions adopted with
respect to such transactions, and that such resolutions have not been amended,
modified

 

5

--------------------------------------------------------------------------------


 

or revoked in any respect, and are in full force and effect as of the date of
this fourth Amendment; and

 

(7)                                  Such other agreements, documents,
instruments, opinions, certificates, waivers, consents, and evidence as the
Lender may reasonably request in compliance with or to accomplish the terms and
provisions of any of the Loan Documents.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby expressly remakes in favor of the Lender all of the
representations and warranties set forth in ARTICLE 4 of the Agreement, as
amended hereby, and represents and warrants that all such representations and
warranties remain true and unbreached, except as affected by the transactions
contemplated in the Agreement.  Notwithstanding anything to the contrary in the
previous sentence, the representations and warranties of the Borrower as set
forth in Section 4.5 and Schedule 4.5 of the Agreement are hereby amended by the
Schedule 4.5 Supplement attached to this Fourth Amendment.

 

ARTICLE V

RATIFICATION

 

Each of the parties hereto does hereby adopt, ratify and confirm the Agreement,
in all things in accordance with the terms and provisions thereof, as modified
or amended by this Fourth Amendment.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

6.01                           All references to the Agreement in any document
heretofore or hereafter executed in connection with the transactions
contemplated in the Agreement shall be deemed to refer to the Agreement as
amended by this Fourth Amendment.

 

6.02                           This Fourth Amendment may be executed in two or
more counterparts and multiple originals of such counterparts, and it shall not
be necessary that the signatures of all parties hereto be contained on any one
counterpart hereof.  Any executed Fourth Amendment or any counterpart thereof
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.03                           THE CREDIT AGREEMENT (AS AMENDED BY THIS FOURTH
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.04                           THIS FOURTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS.

 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourth Amendment to Credit Agreement is executed as of
the date first above written.

 

 

 

BORROWER:

 

 

 

CUBIC ENERGY, INC.

 

 

 

By:

 

 

Jon Stuart Ross

 

Secretary

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

By:

 

 

Gary Milavec

 

Managing Director

 

8

--------------------------------------------------------------------------------